  Case 18-21916         Doc 30     Filed 02/05/19 Entered 02/05/19 12:58:56              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-21916
         QUINTON BEASLEY JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/03/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-21916        Doc 30      Filed 02/05/19 Entered 02/05/19 12:58:56                  Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                $412.12
        Less amount refunded to debtor                           $91.70

NET RECEIPTS:                                                                                    $320.42


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                     $10.89
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $10.89

Attorney fees paid and disclosed by debtor:                $350.00


Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid           Paid
AARONS SALES & LEASE OWNERSHI Unsecured          593.00           NA            NA            0.00         0.00
ADVANCE AMERICA CORP           Unsecured      1,425.00       1,424.46      1,424.46           0.00         0.00
ADVANCE AMERICA CORP           Unsecured            NA       1,424.46          0.00           0.00         0.00
AMERICOLLECT INC               Unsecured      1,454.00            NA            NA            0.00         0.00
APRIL HARPER                   Priority          520.00           NA            NA            0.00         0.00
AT&T SERVICES INC              Unsecured          54.00           NA            NA            0.00         0.00
AUTOVEST LLC                   Unsecured     12,000.00     11,911.96      11,911.96           0.00         0.00
CHRYSLER CAPITAL               Unsecured     25,340.00            NA            NA            0.00         0.00
CHRYSLER CAPITAL               Secured       21,175.00     25,573.11      25,573.11        309.53          0.00
CITY OF CHICAGO DEPT OF ADMINS Unsecured            NA         626.34        626.34           0.00         0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,406.00       1,439.60      1,439.60           0.00         0.00
COMCAST                        Unsecured         923.00           NA            NA            0.00         0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         559.00           NA            NA            0.00         0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         559.00           NA            NA            0.00         0.00
DIRECT TV                      Unsecured      1,126.00            NA            NA            0.00         0.00
DIRECTV                        Unsecured      1,126.00            NA            NA            0.00         0.00
ECMC                           Unsecured     10,202.00     41,547.60      41,547.60           0.00         0.00
GREATER SUBURBAN ACCEPTANCE Unsecured         6,120.00       4,849.05      4,849.05           0.00         0.00
GREATER SUBURBAN ACCEPTANCE Unsecured               NA       3,946.56      3,946.56           0.00         0.00
ICS COLLECTION SERVICES        Unsecured         194.00           NA            NA            0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          548.00        548.62        548.62           0.00         0.00
NATIONWIDE CREDIT & COLLECTION Unsecured      1,188.00            NA            NA            0.00         0.00
SPEEDY CASH                    Unsecured         822.00        822.35        822.35           0.00         0.00
SPRINT NEXTEL                  Unsecured      1,160.00            NA            NA            0.00         0.00
ST IL TOLLWAY AUTHORITY        Unsecured     11,084.00     19,955.20      19,955.20           0.00         0.00
STANISCCONTR                   Unsecured         240.00           NA            NA            0.00         0.00
TCF NATIONAL BANK              Unsecured         400.00           NA            NA            0.00         0.00
THE MONEY COMPANY              Unsecured      1,039.00            NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      2,784.00       1,877.48      1,877.48           0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA         907.70        907.70           0.00         0.00
US CELLULAR                    Unsecured         283.00           NA            NA            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-21916        Doc 30       Filed 02/05/19 Entered 02/05/19 12:58:56                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
USA FUNDS SALLIE MAE SERVICING   Unsecured     23,816.00            NA           NA             0.00        0.00
VERIZON                          Unsecured      6,612.00       1,807.95     1,807.95            0.00        0.00
VILLAGE OF BELLWOOD              Unsecured         250.00           NA           NA             0.00        0.00
VILLAGE OF HILLSIDE              Unsecured         200.00           NA           NA             0.00        0.00
VILLAGE OF STONE PARK            Unsecured         300.00           NA           NA             0.00        0.00
WEST SUBURBAN HEALTH CARE        Unsecured         162.00           NA           NA             0.00        0.00
Westlake Hospital                Unsecured      1,352.00            NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00               $0.00                  $0.00
      Mortgage Arrearage                                     $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                           $25,573.11             $309.53                  $0.00
      All Other Secured                                      $0.00               $0.00                  $0.00
TOTAL SECURED:                                          $25,573.11             $309.53                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $91,664.87                  $0.00               $0.00


Disbursements:

       Expenses of Administration                                  $10.89
       Disbursements to Creditors                                 $309.53

TOTAL DISBURSEMENTS :                                                                             $320.42




UST Form 101-13-FR-S (09/01/2009)
  Case 18-21916         Doc 30      Filed 02/05/19 Entered 02/05/19 12:58:56                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
